ON PETITION TO REHEAR
McAMIS, P. J.
Plaintiff Evans has filed a petition to réhear supported by an exhaustive and well considered brief.
The. petition seems to assume we reversed because of the Court’s inadvertent úse of the language, “that *101negligence was the proximate cause of the" plaintiff’s injuries and damages” if the jury should find the driver of the'truck did not'have a chauffeur’s license-and was required to have such license. We mentioned this only in connection; with'our holding erroneous the charge dealing with'the necessity of the driver being licensed, as a chauffeur, a ground of liability, which the declaration failed to charge, and pointed out that this was the specific ground on which defendant had objected when the: testimony, of the highway patrolman was offered. ,
It should be noted, however, that this was not a ¿latent inadvertencé involving the misuse of a word or two biit was affirmatively erroneous as a matter of law. We considered it an inadvertence only because of the long experience of the trial judge arid'the careful consideration he manifestly gave to the case throughout the trial. We do riot understand the rule to be that counsel are obligated to interrupt the charge to call attention to a charge’ which is áffirmatively erroneous on a question of law. McClard v. Reid, 190 Tenn. 337, 343, 229 S.W.2d 505.
It is not difficult to imagine the devastating effect of telling a jury of laymen that failure to have a chauffeur’s license was negligence, in the light of the undisputed evidence that the driver was employed for “the principal purpose of operating a motor vehicle.”
. ;Counsel are mistaken in asserting the charge in question was not set out in the motion for a new trial. The amended motion quoted á full paragraph from the charge, including the language above quoted.
The supporting brief cites cases hplding that the charge as a whole must be considered and thát, wheü so considered, the charge in this case fully charged that before de*102fendant’s negligence would entitle plaintiff to a recovery it must appear sucli negligence was the proximate cause of the collision. This is a well established principle. But, to repeat, we reversed because the court admitted evidence and charged on a question not within the purview of the declaration and told the jury that such conduct would be negligence. Also cited are a number of cases establishing the rule that where there is more than one count on which the jury could have found liability only one of which finds support in the evidence, the case must be affirmed on the assumption the jury based its verdict on that count which was supported by the evidence. See City Transp. Corp. v. Seckler, 32 Tenn.App. 661, 225 S.W.2d 288 and cases cited. In this case, however, as shown, the Court submitted an issue not propounded by the declaration.
Whether an error is harmless or prejudicial depends on the facts and circumstances of the case under review. Espitia v. State, 199 Tenn. 696, 288 S.W.2d 731. This case presented a close issue as to whether the collision was caused by the sudden movement of the plaintiff’s pick-up into the path of the truck when it was only 60 feet away and it was too late for the truck to stop or turn as testified by the disinterested witness Clark, and the similar testimony of the witness Lybrand, also disinterested, or whether the truck was much further away when plaintiff moved into the intersection as he testified.
We remain of opinion the case must be reversed and remanded for a new trial. Accordingly, the petition to rehear is overruled.
Cooper and Parrott, JJ., concur.